DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second electrical conductor” in claim 1, line 4; claim 10, line 4 and claim 17, line 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
3.	Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,971,864. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 112
4.	Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 12, line 2, “an electrical insulator” is confusing.  What is a different between “an electrical insulator” in claim 9 and “an electrical insulator” in claim 1, line 3?

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2, 7-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters (2,707,203).
Regarding claims 1 and 10, Peters discloses a shield device comprising: 
a first electrical conductor (54, figure 8);
an electrical insulator (46, figure 8) that is configured to electrically insulate the first electrical conductor from a second electrical conductor (56, figure 8);
a first shield connector (64, figure 1) configured to directly contact at least 180 degrees of a first circumference of a first shield that surrounds at least two first insulated conductors (40 and 42, figure 8) of a first section of a shielded cable (33, figure 8); and 
electrically connect the first shield with the first electrical conductor; and 
a second shield connector (36, figure 1) configured to directly contact at least 180 degrees of a second circumference of a second shield that surrounds at least two second insulated conductors of a second section of the shielded cable; and 
electrically connect the second shield with the first electrical conductor.
Regarding claims 2 and 11, figure 2a shows the first electrical conductor is planar.
 	Regarding claim 7, figure 1 shows centers of the first and second shield connectors are offset from a vertical centerline of the shield device.
 	Regarding claim 8, figure 1 shows centers of the first and second shield connectors are located on a vertical centerline of the shield device.
 7.	Claims 10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zetena, Jr. (4,886,464).
Regarding claim 10, Zetena, Jr. discloses a shield device comprising: 
a first electrical conductor (31, figure 3);
an electrical insulator (28, figure 3) that is configured to electrically insulate the first electrical conductor from a second electrical conductor (another 31, figure 3);
a first shield connector (24, figure 3) configured to directly contact at least 180 degrees of a first circumference of a first shield (35) that surrounds at least two first insulated conductors of a first section of a shielded cable (5, figure 3); and 
electrically connect the first shield with the first electrical conductor; and 
a second shield connector (24 of other side, figure 3) configured to directly contact at least 180 degrees of a second circumference of a second shield (35 of the other side) that surrounds at least two second insulated conductors of a second section of the shielded cable; and 
electrically connect the second shield with the first electrical conductor.
	Regarding claims 9 and 12, figure 3 shows a clamping device configured to clamp an electrical insulator that surrounds the second shield of the second section of the shielded cable.
Regarding claim 13, figure 3 shows the first shield is a flat braid shield.
Regarding claim 14, figure 3 shows the first shield connector includes an electrically conductive fastener (39) configured to fasten the first shield to the first electrical conductor.
 	Regarding claim 15, figure 3 shows the first shield includes a flat braid connector that is electrically connected to an end of the first shield.
 	Regarding claim 16, figure 3 shows the flat braid connector includes an aperture through which the fastener extends. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zetena, Jr. (4,886,464).
 	Regarding claim 17, Zetena, Jr. discloses a shield device comprising: 
a first electrical conductor (23, figure 3) having a first portion and a second portion; 
an electrical insulator (15, figure 3) that is fixed to the first portion;
a first cable gland that is engaged with the second portion of the first electrical conductor and that is configured to engage a first shield (35) that surrounds at least two first insulated conductors of a first section of a shielded cable (5) and electrically connect the first shield with the first electrical conductor; and 
a second cable gland that is engaged with the second portion of the first electrical conductor and that is configured to engage a second shield (another 35 of other side) that surrounds at least two second insulated conductors of a second section of the shielded cable; and 
electrically connect the second shield with the first electrical conductor.
Zetena, Jr. discloses the claimed invention as described above except for the electrical insulator configured to electrically isolate the first electrical conductor from a second electrical conductor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Zetena, Jr. to have the electrical insulator configured to electrically isolate the first electrical conductor from any other electrical conductor, in order to safe the user.
 	Regarding claim 18, figure 3 shows the second portion is perpendicular to the first portion.
Regarding claim 19, figure 3 shows the first cable gland is coupled to a first circular aperture (where the screw 39 is inserted) in the second portion of the first electrical conductor; and the second cable gland is coupled to a second circular aperture (where another 39 is inserted at the other side) in the second portion of the first electrical conductor. 
 	Regarding claim 20, it would have been obvious to modify Zetena, Jr. to have the first electrical conductor is made of aluminum for better conducting.
 	Regarding claim 21, figure 3 shows a clamping device (screws (not labeled) configured to clamp a first electrical insulator that surrounds the first shield of the first section of the shielded cable.
 	Regarding claim 22, figure 3 shows the clamping device is further configured to clamp a second electrical insulator that surrounds the second shield of the second section of the shielded cable.

Allowable Subject Matter
10.	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        04/20/22.
thanh-tam.le@uspto.gov